 


110 HCON 404 IH: Supporting the goals and ideals of Complaint Free Wednesday.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. CON. RES. 404 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Graves submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Complaint Free Wednesday. 
 
 
Whereas the average person complains approximately 15 to 30 times per day, resulting in approximately 4,570,350,000 complaints per day in the United States; 
Whereas people complain in order to negatively get attention from others, avoid taking action, pre-excuse poor performance, brag, or exercise control over others; 
Whereas complaining damages a person’s health, relationships, and ability to solve underlying problems; 
Whereas violence usually begins with complaining by expressing grief, pain, or discontent; 
Whereas it is not complaining if a person acts proactively to resolve an issue; 
Whereas A Complaint Free World is an organization that encourages people to wear purple bracelets as a symbolic reminder to change a person’s complaining nature; 
Whereas A Complaint Free World has delivered approximately 5,439,532 purple bracelets to people throughout the world; 
Whereas A Complaint Free World hopes to inspire 1 percent of the world’s population to have a positive attitude; 
Whereas supporters of this movement have worked with thousands of schools in the United States through the Complaint Free program and have achieved amazing results in creating positive attitudes; and 
Whereas Complaint Free Wednesday will be observed on the day before Thanksgiving, providing each person in the United States a day free from complaining in order to prepare for a day of gratitude: Now, therefore, be it  
 
That Congress— 
(1)supports the goals and ideals of Complaint Free Wednesday; 
(2)encourages each person in the United States to remember that having a positive life begins with having a positive attitude; and 
(3)recognizes and reaffirms the meaning of Thanksgiving by asking each person in the United States to use Complaint Free Wednesday to refrain from complaining and prepare for a day of gratitude. 
 
